Citation Nr: 1742999	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) non-service connected pension benefits in the amount of $2,320.00.  


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Committee on Waivers and Compromises at the VA Debt Management Center (DMC) in St. Paul, Minnesota.  


FINDING OF FACT

VA has been notified that the Veteran died in January 2016.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the instant appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the instant appeal.  Specifically, a January 2016 VA Form 27-0820a, Report of First Notice of Death, in addition to a VA Social Security Administration inquiry, reflect that the Veteran died in January 2016.  As a matter of law, appellants' claims do not survive their deaths.  See, e.g., Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The Veteran's appeal on the merits has therefore become moot by virtue of his death, and it must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no opinion as to the merits of the Veteran's claim or to any derivative claims brought by a survivor of the Veteran.  See 38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the appeal to completion.  Any such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(c).  A person eligible for substitution will include a "living person who would be eligible to receive accrued benefits due to the claimant."  38 U.S.C.A. § 5121A; see also 38 C.F.R. § 3.1010.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal concerning entitlement to a waiver of recovery of an overpayment of VA non-service connected pension benefits in the amount of $2,320.00, is dismissed.  






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


